DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 11, there is no support in the originally filed Specification for the cylindrical skirt comprising a protuberance on the lower edge of its outer face for contacting the neck of the container and the neck has a shape that mates with the protuberance.  The Specification enables the protuberance but not for the neck having a shape that mates with the protuberance.  Support in the Drawings is speculative at best, and does not meet the standard of a “express, implicit, or inherent disclosure” as per MPEP 2163(I)(B).    


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-5, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,338,414 (Schellenbach).
Regarding claim 1, Schellenbach teaches a cap for containers, comprising: 
a cylindrical body having an upper part (3, 4), the upper part having an inner face with a first attachment point and second attachment point from which a cylindrical skirt (p) and a rib (10a) project, respectively, where the cylindrical skirt and the rib are sized for contacting an inner face of a neck (skirt p clearly contacts the inner face; 10a seals inner edge 13a; col. 8, lines 55-61) of a container and creating at least two sealing areas, the cylindrical skirt being Inside of the rib (skirt p being located radially inwardly of rib 10a, as seen in Figure 2a), the cap being closed when the upper part having the cylindrical skirt and the rib is introduced in a mouth of the container, and the upper part having a perimetral wall (3) extending from the inner face forming an outermost wall of the cap, the perimetral wall being spaced from the rib so that the perimetral wall contacts an outer face of the neck (17a; integrally formed from the wall and no distinction is thus made between the two elements, as it is spaced from the rib and contacts the outer face of the neck as required by the claim) opposite the rib contacting the inner face of the neck when the cap is In a closed position (clearly shown in Figure 2a). 
Regarding claim 2, the rib has a cylindrical shape providing a continuous perimetral relief (Examiner notes the instant rib has a triangluar cross-sectional profile e.g. Figure 4; the rib 10a of Schellenbach is equally triangular and annular, and thus read as having as much of a cylindrical shape as that of the instant invention).
Regarding claim 3, the rib has an outer perimeter larger than the outer perimeter of the cylindrical skirt (10a has a larger perimeter i.e. diameter than the skirt p, as seen in Figure 2a).
Regarding claim 4, the width of the cylindrical skirt, according to the axial axis of the cap, is greater than that of the rib (p is axially longer than 10a, as clearly seen in Figure 2a).
Regarding claim 5, the cylindrical skirt comprises a protuberance (8a) on the lower edge of its outer face for contacting the neck of the container (clearly shown in Figure 2a).
Regarding claim 10, the perimetral wall has one or more perimetral reliefs (unlabeled; clearly shown in shown as the radially-inwardly extending protrusions which secure band 6 to the container neck in Figure 1) reduce an inner area of the cap and one or more burrs (6a in Figure 1) on a lower edge that contacts the outer face of the neck (contact clearly shown in Figure 1).
Regarding claim 12, the neck slants outward from the protuberance to the cylindrical rib (see slanted surface 104 in Figure 2b).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,338,414 (Schellenbach) as applied above under 35 USC 102(a)(1) to claim 1, and further in view of US 8,469,213 (Ishii).
Regarding claim 8, Schellenbach teaches all limitations substantially as claimed, but fails to teach the cylindrical body is formed by the articulated attachment of two superimposed parts, a lower part and the upper part.
However, the reference does teach an upper part (3, 4) and lower part (6), which are connected by frangible bridges which separate upon opening.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection between the upper and lower part, providing them with an articulated connection as taught by Ishii, motivated by the benefit of preventing complete separation of the closure from the container. Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III). 
Regarding claim 9, the lower portion is provided with gripping means for the retention thereof on the neck of the container (Schellenbach 55 or Ishii 36).

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-5, 8, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547.  The examiner can normally be reached on M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES N SMALLEY/             Examiner, Art Unit 3733